Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed February 17, 2022 has been received and entered.  With the entry of the amendment, claims 14 and 19 canceled and claims 1-13, 15-18 and 20 are pending for examination.

Specification
The objection to the disclosure because at [0001] of the specification, it should be clarified that 15/548,709 is now US Pat. No. 10,435,779 is withdrawn due to the amendment of March 2, 2021 providing this correction.  

Claim Rejections - 35 USC § 112
The rejection of claims 1-6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendments of February 17, 2022 removing the indicated new matter.


The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of February 17, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al (US 2006/0027205) in view of Takahashi et al (US 2006/0172066), DE 19705628 (hereinafter ‘628), and EITHER Kuroiwa et al (US 2011/0065363) OR Japan 2002-096034 (hereinafter ‘034), and EITHER alone OR optionally further in view of Kajii et al (US 6412309).
Claim 11: Boehm teaches a method of applying a coating to a surface of a bore, where the coating is applied by a torch (spray lance, arc spray device, for example) on the surface of a bore, where the torch moves into the bore and coats the bore (0031-0033), where the bore is a cylinder bore for an engine (note 0002, 0003).  Boehm further teaches that when applying the coating it is desirable to pass gas, which can be inert, through the cylinder bore so as to partially remove spray particles from the bore with a desirable flow velocity (ooo31).  This would provide a flow of fluid (gas) toward the coating when the torch is applying the coating on the surface of the bore, as the flow through the bore would also pass the torch and coating.  Boehm further indicates that a plurality of torches (lances) can be used simultaneously to process a plurality of cylinder bores belonging to a line of cylinders (0019).
(A) As to the directing of the fluid using a duct and a plurality of cannons as claimed, Takahashi provides a method of applying coating to a surface of a bore using a spray torch (coating gun) that enters the cylinder bore and rotates and sprays the surface of the bore (figure 1, 0024), and describes gas spray devices (gas guns) that 

Optionally, further using Kajii, Kajii further describes how gas (fluid) can be provided from a gas source (blower 26) and as directed through a duct (note air chamber 33) and then dividing the fluid (gas) exiting the duct into a plurality of fluid portions by a plurality of cannons (gas nozzles 37, with individual nozzles 37a)  that are disposed adjacent and downstream from the duct and would be separated and have outlets from which gas flows (note figures 1, 2, figure 8A, B, column 5, lines 25-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi specifically provide that the fluid (gas) is directed through a duct, and then the fluid exiting the duct is divided into a plurality of fluid portions by a plurality of gas nozzles/guns/cannons that are disposed adjacent and downstream of the duct as suggested by Kajii with an expectation of predictably acceptable results, since  Takahashi indicates how gas (fluid) can be provided to multiple gas guns/cannons from a single gas source, and Kajii shows how flow of gas can be provided from a gas source through a duct and  dividing the fluid (gas) exiting the duct into a plurality of fluid portions by a plurality of gas nozzles/guns/cannons that are disposed adjacent and downstream from the duct, and thus would indicate how gas can be provided from a 
(B) Boehm in view of Takahashi, EITHER alone OR optionally, further in view of Kajii would indicate providing the torch in the bore and the gas guns/cannons in bores (as discussed above).  As to specifically providing the cannons into the opposite ends of the bores from where the torch provided (so torch inserted from a first end of the bore and the gas guns/cannons from the second end of the bore opposing the first end), ‘628 notes how when coating bore, the coating torch can be provided into the bore from one end of the bore and gas can be fed to the bore from the other opposing end (figure 2, 0007, 0016, 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, EITHER alone OR optionally, further in view of Kajii to feed the gas guns/cannons into opposite ends of the bores than the torch (so torch inserted from a first end of the bore and the gas guns/cannons from the second end of the bore opposing the first end) as suggested by ‘628 with an expectation of predictably acceptable results, since Boehm in view of Takahashi, EITHER alone OR optionally, further in view of Kajii would indicate providing a gas gun/cannon into a bore and also the spray torch, and ‘628 indicates how gas treatment can be conventionally fed into a bore from the opposite side of the spray torch, so torch inserted from what can be called a first end of the bore and the gas guns/cannons from what can be called the second end of the bore opposing the first end.  As a result of this, the cannons would be upstream of the spray torch (as the flow of gas would pass towards the torch) since the flow would desirably cover as much of the bore as possible to provide the desired flow through the bore to remove spray particles (noting Boehm at 0031).

(C)(1) Using Kuroiwa, Kuroiwa further describes a nozzle that can be placed in a steel pipe (cylinder) and used to eject abrasive particles with high pressure (note figure 1, 0031), where it is indicated with the testing how such a nozzle can be used to simply eject gas (air) into pipes of different diameters, where as shown it is indicated that the inside of the nozzle pipe (abrasive particles transfer pipe) has simply a single diameter (single opening, note also figure 5 listing the inside diameter of the nozzle) with a nozzle pipe end shown with simply a single outlet (note 0038-0040, figures 1, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi and ‘628, EITHER alone OR optionally, further in view of Kajii to use gas gun/cannons with a single outlet to provide the gas flow into a bore from a single outlet as suggested by Kuroiwa with an expectation of predictably acceptable results, because Boehm simply 
(C)(2) Using ‘034, ‘034 further describes a nozzle that can be placed in a through hole (cylinder shape as shown) and used to gas through the hole that can remove chips and the like from the hole (note figure 4, 0006, 0010), where it is indicated how the tip/front part of the nozzle enters the hole and what is shown as a single outlet discharges gas into the hole and fits into the hole to prevent gas diffusing (note 0010, 0017, figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi and ‘628, EITHER alone OR optionally, further in view of Kajii to use gas gun/cannons with a single outlet to provide the gas flow into a bore from a single outlet as suggested by ‘034 with an expectation of predictably acceptable results, because Boehm simply wants gas flow in the cylinder bore for removing the particles, Takahashi describes how gas can be provided in cylinder bores using gas gun/cannons and generally indicates using a nozzle that discharges gas, while giving an option of using multiple outlets, while ‘034 indicates that it would also be known that nozzles that can be provided into cylinder through holes and discharge gas into such cylinders/holes can be formed with a single outlet, and thus indicate a form of nozzle for gas outlet 
Claim 12: the gas flow can be divided into a plurality of flows by the duct and cannon (understood to work together to divide) outside the bore as described by Takahashi (where a valve can be installed in gas piping to direct to a single gun, 0037, for example, and also since there can be a single gas supply source and multiple guns, the piping would divide the flow to the guns as well, 0037) and further, when using Kajii, it would indicate that the duct would be of such a size to be large enough to cover all gas nozzle/cannon locations, so the division by duct and cannon to provide the plurality of flows would need to be outside the bore, since the duct would need to be larger than the bores (note figures 1, 2 of Kajji, and the feed as shown in figures 1-2 of Takahashi).
Claim 13: the flows divided as discussed above would be directed to the plurality of cannons (spray guns) as discussed for claim 12 above, and note 0036-0038, figure 1 of Takahashi).
Claim 20: Boehm would describe the bores for an engine as discussed for claim 11 above, and Takahashi would note how such bores are conventionally in an engine block (0020). Boehm also notes that it can be desired to not coat all bores at once, with a cylinder left clear between that where bores introduced, but simultaneously process of more than one bore (0019-0020), and Takahashi describes how a block can have 3 bores on each side to spray, so if a center bore not sprayed, then 2 of 3 bores would be sprayed at a time (0020, figure 2), and Takahashi also notes how spray guns can be provided to be activated all at once or with those being sprayed (0036-0038), and therefore, it would have been obvious to one of ordinary skill in the art with the process .

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii as applied to claims 11-13 and 20 above, and further specifically in view of Kajii et al (US 6412309).
Claim 15: Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii would suggest providing ducted gas to feed more than one gas gun/cannon as discussed for claims 11-13 above.  When using multiple gas guns such that one gas gun goes to each bore as shown by Takahashi at figure 2 the bores would be a set distance apart.  Takahashi also indicates piping can go to the separate gas guns/cannons to feed the gas (0037). Kajii further shows how a duct system can be used to feed gas to multiple gas nozzles/guns/cannons that would be at a set position (note figures 1, 2, with nozzles 37a from the duct 33, column 5, lines 25-40, where this shows how gas can be provided from a gas source 25, directed through a duct 33 and the dividing the gas exiting the duct into a plurality of fluid portions by a plurality of gas nozzles/guns/cannons 37a that are disposed adjacent and downstream from the duct that would be separated and have outlets from which the gas flows), and also notes how ducts can be provided with what can be considered as passageways separated by cross members in the duct for ejecting gas flow as well (figures 1, 2, note lower section 22, with bed/duct 23 area with passageways 27 and the solid members marked at 23, column 5, lines 15-30), and therefore the lower area would show how a 
Claim 16, 17: as discussed for the claims above, the feeding through passageways (multiple passageways) would divide the gas, and the gas would feed to the gas guns/cannons (plurality) each of which cannons would pass to a bore.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii as applied to claims 11-13 and 20 above, and further in view of Sugiyama et al (US 2007/0130746).
Claim 18: As to rotating the cannons to position relative to the torch, Sugiyama notes how when positioning a gun (here a spray gun) inside a bore of an engine cylinder block it is known to position the block so that it rotates relative to the gun so that the gun is positioned to enter the bore (figures 1-4B, 0004, 0043-0046).  Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would indicate providing the torch in the bore (as discussed for claim 11) and the gas guns/cannons in bores (as discussed for claims 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii to also provide rotation of the block/bore to allow the gas guns to enter the bores as suggested by Sugiyama as a similar gun that would allow positioning of the gas guns to enter to bores as desired by Boehm in view of Takahasi.  Moreover, while Sugiyama shows the bores/block rotating rather than the gas guns/cannons, it would have been on obvious modification with an expectation of predictably acceptable results to provide reversal of parts such that the gas guns/cannons rotate rather than the bores/block, noting In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Furthermore, such rotation would also be suggested to act to position the cannons in the bores relative to the torch since both cannons and torches (noting the gun positioning in Sugiyama) .

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii as applied to claims 11-13 and 20 above, and further in view of Pank et al (US 5820938).
Claims 1, 6 and 7: As discussed for claims 11 and 20 above, the features suggested by Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii would also suggest the features of claims 1, 6 and 7, including the directing fluid through a duct, dividing the fluid exiting the duct into a plurality of fluid portions by a plurality of cannons that are disposed adjacent and downstream of the duct and upstream from the spray torch, and directing one of the plurality of fluid portions into a corresponding cannon and bore and past a corresponding torch with the torch is spraying a bore (surface), where each cannon would have only a single outlet with only one cannon in a bore and only one torch in a bore, and the torch being inserted into a first end of a bore and the cannon inserted into a second opposite end of the bore, where furthermore the torch would be at least suggested to be downstream of the cannons and duct so that the gas flow impacts the coating area to help remove the particles desired by Boehm.  Furthermore, the number of the bores in which the torch is spraying would be smaller than the number of cannons such that only a portion of the fluid flowing from the cannons is directed past the at least one torch, as discussed for claim 20 (where as discussed for claim 20 there could be two torches operating in two bores and gas/fluid provided to 3 bores so gas from 
As to the torch, Boehm describes using an arc wire spraying (0033) and thermally spraying (0033), but not that the torch is specifically a PTWA torch (claim 1) which also gives plasma spraying/plasma torch (claim 7).  However, as noted by Pank, when providing thermally spraying cylinder bore surfaces of engine blocks (column 1,lines 5-15, column 2, lines 15-25), a conventional wire arc spraying process to use is PTWA that would use a torch/gun (column 5, lines 35-45, column 6, lines 25-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii to use a PTWA torch for spraying the coating as suggested by Pank with an expectation of predictably acceptable results, since Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034 would indicate thermally spraying cylinder bores such as with a wire arc process, and Pank would indicate a conventional wire arc process for cylinder bores would be PTWA using a PTWA torch.
Claim 2, 8: While Boehm describes that inert gas is preferred (0031), the gas is not limited to inert gas, and Takahashi describes that a gas consisting of air can be used (0025), giving a suggested gas to use.

Claims 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR .
Claims 3, 10: Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and EITHER alone OR optionally further in view of Kajii, and further in view of Pank would suggest providing ducted gas to feed more than one gas gun/cannon as discussed for claims 11-14 above.  When using multiple gas guns such that one gas gun goes to each bore as shown by Takahashi at figure 2 the bores would be a set distance apart.  Takahashi also indicates piping can go to the separate gas guns/cannons to feed the gas (0037). 
Kajii further shows how a duct system can be used to feed gas to multiple gas nozzles/guns/cannons that would be at a set position (note figures 1, 2, with nozzles 37a from the duct 33, column 5, lines 25-40, where this shows how gas can be provided from a gas source 25, directed through a duct 33 and the dividing the gas exiting the duct into a plurality of fluid portions by a plurality of gas nozzles/guns/cannons 37a that are disposed adjacent and downstream from the duct that would be separated and have outlets from which the gas flows), and also notes how ducts can be provided with what can be considered as passageways separated by cross members in the duct for ejecting gas flow as well (figures 1, 2, note lower section 22, with bed/duct 23 area with passageways 27 and the solid members marked at 23, column 5, lines 15-30), and therefore the lower area would show how a piping passageways shape can be provided in a duct area leading to gas flow to a desired set position, where the solid areas can be considered as cross-members in the duct that separate the passageways.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boehm in view of Takahashi, ‘628 and EITHER .

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehm in view of Takahashi, ‘628 and EITHER Kuroiwa OR ‘034, and further in view of Pank and Kajii as applied to claims 3 and 10 above, and further in view of Brown et al (US 2013/0000550).
Claims 4, 9: as to moving the ducts and cannons, Kajii shows how ducts can be provided as a piece connected to the gas guns/cannons/nozzles (figure 1).  Brown describes thermal spraying cylinder bores where the spray guns can be attached to a robot (0031),where it is noted how parts including the spray gun and a shroud can be 
Claim 5: As to the motion to provide the movement to standby area, Brown indicates this an area the parts are moved to (figures 10-12), and based on the specific area used for standby one of ordinary skill in the art would optimize the movement to move the part easily and successfully to the standby area, and this would predictably and acceptably give rotation or translational movement.

Response to Arguments
Applicant's arguments filed February 17, 2022 have been fully considered. 
(A) Note the adjustments to the rejections above due to the amendments to the claims, including the optional use of Kajii in the rejection of claims 1, 7 and 11.
(B) As to the 35 USC 103 rejections using Boehm as the primary reference, applicant argues that use of the flow of fluid (gas) through a duct, where the flow is 
The Examiner has reviewed these arguments, however, the rejections above are maintained.  Kuroiwa and ‘034 were cited as to the use of the single outlets from the gas guns/cannons.  As to the newly claimed specific features as to the earlier duct, with dividing the fluid exiting the duct into a plurality of fluid portions by a plurality of cannons that are disposed adjacent and downstream from the duct,  this would be suggested by Takahashi (and also optionally Kajii) as discussed in the rejections above.  Note the specific discussion for claim 1, where it is noted that the Takahashi system as provided can be considered as providing a fluid (gas) through a duct (from piping from air supply equipment 42 to gun 25 considered as including a duct), and a plurality of gas guns (cannons) can be provided (there can be multiple gas guns, one for each bore in a line of bores, where there can be multiple bores)  and can be considered as having fluid (gas) pass through a duct (piping from air supply equipment 42) and then exiting the duct (of a main pipe from the single air supply equipment) and dividing this into a plurality of fluid (gas) portions by a plurality of gas guns (cannons) that are adjacent and downstream of the duct to the extent claimed, or would be at least suggested to provide this (note figures 1, 2, 0026, 0027, 0036-0038, where it is indicated that there is piping 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718